OPINION OF THE COURT
HAESSIG, Judge:
A military judge sitting as a general court-martial convicted the appellant, consistent with his pleas, of two specifications of absence without leave in violation of Article 86, Uniform Code of Military Jus*597tice 10 U.S.C. § 886 (1982) [hereinafter UCMJ]. The appellant’s approved sentence includes a bad-conduct discharge, confinement for six months, forfeiture of $500.00 pay per month for six months, and reduction to the lowest enlisted grade.
The appellant asserts, inter alia, that he was subjected to unlawful pretrial punishment in violation of Article 13, UCMJ, 10 U.S.C. § 813,1 and that as a result he is entitled to meaningful sentence relief. We agree.
The record of trial reflects that prior to trial, and as a result of his absences without leave, the appellant was, inter alia, subjected to public denunciation and military degradation by being called to the front of a unit formation by the unit first sergeant and sarcastically referred to by the first sergeant as “my favorite AWOL case.” The government did not rebut the allegation. The United States Court of Military Appeals and this Court have unequivocally condemned conduct by those in positions of authority which result in needless military degradation, or public denunciation or humiliation of an accused. United States v. Cruz, 25 M.J. 326 (C.M.A.1987); United States v. Villamil-Perez, 32 M.J. 341 (C.M.A.1991); United States v. Fitzsimmons, 33 M.J. 710 (A.C.M.R.1991); United States v. Hatchett, 33 M.J. 839 (A.C.M.R.1991). We do so again here and will provide the appellant with meaningful relief in our decretal paragraph.
In light of the relief we will grant to the appellant we need not address his other assignment of error.
The findings of guilty are affirmed. Using our authority under Article 66(c), UCMJ, 10 U.S.C. § 866(c), to reassess the sentence, based on the error noted, the entire record, and United States v. Sales, 22 M.J. 305 (C.M.A.1986), the Court affirms only so much of the sentence as provides for a bad-conduct discharge, confinement for six months, and reduction to the grade of Private El.
Senior Judge De GIULIO concurs.

. Article 13, UCMJ, provides in part, "No person, while being held for trial, may be subjected to punishment or penalty other than arrest or confinement upon the charges pending against him____” [emphasis added.]